Title: Notes on William Loughton Smith’s Politicks and Views, [ca. 4 November] 1792
From: Madison, James
To: 


[ca. 4 November 1792]
Outline of Answer
The pamphlet a continuation of the attack on republican principles commenced by the American &c in the Newspapers.
The charges agst. Mr. Jeff—on already completely repelled; the answers (if necessary) may be recapitulated.
The insinuation agst. Mr. R—— merits little notice.
The attack on J. M. rests on two absurd & incredible suppositions 1. that Mr J. at the time stated, foresaw a rival in Col: H. 2. that J. M. has sacrificed his principles & prostrated his understanding from an implied complaisance to the ambitious & malicious views of his friend. The want of facts must have produced this fiction, and never was a plot or its incidents worse contrived.
The attack relates to the followg. topics
1. That he introduced the proposition for establishg the Ex. Depts., & particularly the Treasy. Dept.
Ansr. This false. The Journals shew Mr. Boudinot or Benson introduced the propn. Of no consequence if true—to report plans &c—not intended as practised on—(here may come in if requisite a view of that subject and the advantages taken in extendg. Reports beyond the view of Congs) as in the assumption—coupling excise & impost—manufactures report—provision for frontier—Bank—
2. Reference of provision for the public debt &c. to the Secy. of Treay. in consequence of the Memorial from public credrs.
Ansrs. J. M. one of the Come. only.

At the eve of the session, & that assigned as the reason.

an extraordinary expedient, excused perhaps by the crisis of a transition from the former to a new state of things which might particularly require the digest of a system by a single mind—like the revisal & digest of laws committed to persons out of the ordinary course of legislating.
3. Removeability from office by the Presidt.
Answr. This a matter of opinion; and that opinion sanctioned by the most enlightened of all parties—by the great principles of a well regulated Govt—& by the evident mischief in practice of combining a branch of the Legisl: in the superintendance of Executive officers—or as contended for by some, of letting them hold their places during good behavior.
4. Amendts. to Constitution—These due to the opposition by candor & good faith—reproach shd. fall not on those who promoted, but those who impeded them. J. M. particularly responsible, by the part he had taken, to press this business. Had other amendments of a doubtful nature been urged—he might have been suspected on one side of insidiously defeating his own attempts—had the structure of the Govt. been touched, he wd. have been still more opposed and abused from the very quarter that brings this complaint agst. him.
5. Discrimination.
Ansr. The form proposed at least marked with honesty

In another and very different form, discussed with respect by the Secrety.’s Report.
The doctrine, clearly maintained by the Secy. himself in his Report in favr. of Stuben, to whom it was less applicable than to the bulk of the army.
   
   In that Report the further claims of Baron S. were pressed notwithstanding his final settlement & payment, on the ground of that being accepted by his necessities—a claim far inferior to that of the private soldiers.



The public faith to the original creditors, never bona fide fulfilled by depreciated paper of one form, more than private debts pd. by like paper of another form (see the speeches of J. M in the Register & Newspapers). The tender of the public to individuals as coercive, as of one individual to another under the authority of the public. The paymt. in certificates therefore rests on the same unjust ground with all the retrospective payts. in paper money; and an equitable revisal as proper in the former as it wd be in latter case, if practicable. A redress of retrospective injustice, is not itself a retrospective act but the reverse.


The principle of discrimination admitted by the old Congs. in making good the depreciation of pay legally & formally discharged
settling with officers, for 40 for 1. money (which by the way carried interest) at the rate of 3 or 4 for one.
Admitted by the present Congs. in


  discriminating
  between foreign & domestic debt.


  
  between fedl. & state debts—if of
    same oblign. as insisted.



arbitrarily defering ⅓
funding indents at 3 PerCt.
Continental bills at 100 for 1.

If those discriminations & defalcations in which the public had a selfish motive have not prevented the rise of public credit, a plan which by payg. the full sum renounced every interested motive, could not have prevented that object.
If the disinterested part of the people of U. S. had decided the question, it is fairly presumable the measure wd. have been carried.
If the disinterested part only of their Reps. had voted, it is at least a problem what the decision wd. have been.
(Here a review of the funding system may if proper be made)
6. Assumption—was opposed on the grounds stated in the printed debates (which see). Experience has shewn that even if it had been made so equal so just & so consistent with its own principles, as to have obtained universal concurrence in a full system of taxes for paying off the debt—it would have been better to leave the State debts to be provided for by State taxes additional to the federal taxes, in order to hasten the extinguishment of the whole debt. (Here if proper, general view of funding system of the measure)
7. Residence bill—(original fault in Meeting at N. Y. &c). The subject did not originate with Va. The insinuation of improper combination with the assumption, too obscure to receive any precise answer. It may be remarked generally that if there be any reality in the connection of the two subjects—it may be ascribable to 3 different kinds of views in those who acceded to it.
1. A disinterested respect for the aggregate good of the Union, and a belief that such a compromise was called for & justified by the state of things at the moment. Of the members swayed by this consideration, an indulgent tho’ not an approving judgment may be formed.

2. Local interest. As far as this supposed to coincide with right & the general interest, it partakes of the above motive. As far as consulted under a disregard of national considerations—it merits a high degree of censure.
3. Interested speculations in the measure—Agnst those who intended or used it for this purpose, no indignation too severe.
The inconsistency of arguments on the residence bill drawn from the Constn. is not sufficiently pointed out to be explained.
8. Difference of pay in favor of Senators. Inducements to public service shd be in proportion to the private sacrifices—& sufficient to procure the requisite qualifications. As the utility of the Senate will depend on the respectability of characters, as the emoluments can not in general be deemed lucrative, and as a more entire renunciation of other pursuits is implied—no man need blush at the opinion even if erroneous, that the pecuniary inducements ought to be made stronger in the case of the Senate, than House of Reps. Whether erroneous or not will be determined by the permanent spirit & character of that branch of the Legislature, under the influence of the operating provision.
9. Excise—J. M. condemned the principle of excise, at the time he acceded to it. It was forced on him by the necessity of revenue—and the general repugnance to direct taxes. And however he may still wish an exchange of the excise for some other revenue at the call of the people, and by the act of the Govt. yet whilst the law is in force, he is known to be the firm friend of all proper measures for maintain[in]g it.
Under this head the merits of indirect & direct taxes may be discussed—and of the excise on home spirits particularly; two remarks occur for development. 1. The unequal operation of this law in N. E. where large distilleries are establishd. & in the other States where domestic ones prevail. 2. That the excise in the latter is as objectionable as wd. be an excise on family Breweries in Engd where the fiscal avidity has not dared to extend itself—or on undistilled liquors in the U. S. in every part of which, the spirit of the people wd. probably revolt from such a tax.
10. Bank. The previous intimation of the design—& silence of its opponents thereon, nothing—Banks admit of various modifications—they can exist witht. incorporation—A Constitutional modification possible. To have opposed it before its appearance wd. have been called premature & the effect of prejudice. The proposition to Penna: false—unconstitutionality never waved. Known to have been uniformly asserted from the beginning to the end of the business. Duration & conditions of the plan 2d. ground of objection. To lessen the evil by a change of these was parliamentary & proper—the more so as it was apprehended from the beginning that the 1st. objection—however sound wd. be overborne. In the same view a concurrence in the supplemental bill was proper. If any fault in the business, it was in those who thought the 1st. bill inadmissible & yet voted for it on the presumption & private assurance only, that the 2d. wd. follow—dangerous step & pregnant with dishon[or]able tendencies. If there was any mercenary change of opinion in the progress—it was in those who sold their objections agst. the 1st. Bill to their private interest in the species of paper admitted into the Bank by the 2d. Notice also the introduction of the Bill for seat of Govt. into the Senate by Genl. S. whilst the Bank bill was before the P. It is known that: J. M. never considered the Bank as a real bar to the Removal to the Potowmac—his great apprehensions were that it might have that appeara[n]ce, & thence be used as an engine for turning the fears & hopes of particular States, to party purposes. This might be one of his objections to the duration. Whether these apprehensions well founded best known to those acquainted with the subsequent History of Congs. The delay of objections to the 3d. reading a mere casualty—which ought to have been instantly redressed by going back into Come. but this tho’ asked & urged, positively refused by the eagerness of the friends to the Bank.
Here may follow a general view of corrupt tendency of the Estabt. as evinced by experience—and every investigation into the nature & effects of such institutions that may be judged proper.
It has been Noted under the respective heads, that particular discussions might be subjoined. It is conceived however that it would be better to shorten as much as may be those defensive explanations—and then enter on a proper discussion of the objects presented by the administration—closing with a historical view & present state of Parties; and charging home on the guilty ones, the proofs agst. them—in their writings—conversations—attacht. to heredy. Cincinnati—the admissions of Catullus—doctrine as to public debt—irredeemability—increase by assumptions—interesting the Bank (accordg to the reported plan) in perpetuating the debt by coupling the duration of Charter therwith—doctrine of Genl. Welfare—see federalist—Board of Bounties—favoritism in buying up debt—policy of paving way for British Govt. by plans of British administration—&c.
 